Citation Nr: 0311602	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-04 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1956 to July 1960.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Detroit, Michigan, which found 
that new and material evidence had not been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability.  In October 2002, the 
veteran testified before the undersigned at a hearing at the 
RO; a transcript of that hearing is contained in the claims 
folder.

In a May 1999 submission the veteran raised the issue of 
entitlement to nonservice-connected pension benefits.  That 
claim has yet to be addressed by the RO, and is accordingly 
referred for appropriate action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in an unappealed June 1998 rating decision.

2.  Evidence received since the June 1998 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the veteran's claim of entitlement to service 
connection for a low back disability on the merits.


CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  The VCAA specifically states that nothing 
in this section shall be construed to require the Board to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).  

In the decision herein, the Board reopens the veteran's 
service connection claim without the need for additional 
evidentiary or procedural development.  Application of the 
VCAA is, however, further discussed in the remand portion of 
the decision relevant to the merits of the veteran's 
compensation claim.  

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The claim of entitlement to service connection for a low back 
disability was denied in a June 1998 RO decision.  That 
decision became final because no timely appeal was filed.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2002).  Pertinent 
evidence considered in that decision included the veteran's 
service medical records, statements offered by the veteran 
and by friends of the veteran, and, some personnel records 
from the Ford Motor Company dating from the mid 1960's.  This 
evidence showed that the veteran was treated for low back 
problems while in service and also that he had some 
difficulty with his work for Ford Motor Company associated 
with low back injury.  The lay statements were to the effect 
that the veteran's low back problems began roughly coincident 
with service and had persisted since that time.  

The Board notes that at the time of the June 1998 RO decision 
there was no medical evidence of record establishing the 
presence of a chronic, post-service low back disability.  
Evidence received since the June 1998 decision includes 
multiple medical records from the Detroit Receiving Hospital 
dated from 1998 to 2001, and, VA reports of X-rays and 
computerized tomography scans of the low back dated in April 
2001.  These VA and non-VA records reflect diagnoses of 
current chronic low back disability, specifically 
degenerative joint disease and degenerative disc disease.  
Thus medical evidence of current chronic disability, a 
crucial element of a claim for service connection that was 
not previously of record has been added to the claims folder 
since the last prior denial of the veteran's claim in June 
1998.  This additional evidence is both new and so 
significant that it must be considered together with all the 
evidence of record to fairly address the claim on the merits.  
Accordingly, the claim is reopened.  38 C.F.R. §  3.156(a).  


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened, to this extent only the appeal is 
granted.  


REMAND

The veteran has submitted evidence of a current chronic low 
back disability.  He has also provided testimony before the 
undersigned at an October 2002 hearing to the effect that he 
was treated repeatedly over multiple years in service for 
back problems and that such persisted as a serious condition 
from April 1958 until the present.  

The Board here notes that in connection with the appeal, to 
include at his personal hearing, the veteran has testified as 
to the unavailability of additional records from Lakeside 
Medical Hospital in Detroit, and additional medical records 
associated with his employment at the Ford Motor Company.  
Nevertheless, the veteran has received VA treatment and VA's 
duty to assist includes obtaining all records of relevant VA 
treatment for consideration in connection with the claim.  
Thus, any records subsequent to November 2002 should be 
associated with the claims file while this case is in remand 
status.  

Moreover, the claims file contains insufficient medical 
evidence relevant to the onset and etiology of existing low 
back diagnoses.  As such a VA examination addressing the 
nature and etiology of the veteran's low back disability is 
indicated by the evidentiary record.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request the veteran to 
submit or identify any available evidence 
showing that currently diagnosed back 
disability is related to his period of 
service.  The veteran should be informed 
that the evidence and information 
requested in the RO's letter must be 
received by the RO within one year of the 
date of the RO's letter.  The RO should 
include notice to the veteran as to what 
VA has done thus far in the appeal; what 
actions VA will undertake to assist the 
veteran in obtaining identified records; 
and, what the veteran himself needs to do 
in furtherance of his claim, consistent 
with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  In any case, the RO should request 
records of VA treatment, evaluation or 
hospitalization of the veteran for back 
problems since in or around November 2002 
to the present for association with the 
claims file.

3.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination, to determine the nature and 
etiology of any current low back 
disorder, to include confirming or 
refuting diagnoses of degenerative disc 
disease or degenerative joint disease.  

The claims folder and a copy of this 
remand should be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  

All necessary tests and studies should be 
performed.  

For each diagnosed back disability the 
examiner should answer the following:  

A)  Is it at least as likely as not that 
the disorder developed during the 
veteran's period of active military 
service from September 1956 to July 1960?

B)  If the disorder is arthritis, is it 
at least as likely as not that the 
disorder was present to any disabling 
degree within the first year following 
the veteran's service separation in July 
1960?

C)  Is any identified back disability 
otherwise related to the veteran's period 
of active service?  

The rationale for all opinions expressed 
should be provided.  

4.  After the above has been completed, 
the RO should undertake any other actions 
it deems to be required to comply with 
the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159. 3.326 
(2002).

5.  After all indicated development has 
been completed, to the extent possible, 
the RO should readjudicate the merits of 
the claim of entitlement to service 
connection for a low back disability, on 
a de novo basis.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case that includes 
recitation of relevant laws and 
regulations, all evidence considered, and 
the reasons and the bases for the 
determination made.  The veteran and his 
representative must be given an 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
J. M. Daley
Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



